DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Response to Amendment
Applicant’s amendment filed 12/16/2021 has been entered. 
Claims 25-28, 30-36, 40 and 41 remain pending. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-28, 30-36, 40 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 25, lines 19-23 recite “said connectors are positioned…to cover said staple-forming surfaces which are aligned with said staple cavities and to cover said areas in between said staple forming surfaces”. There is not sufficient support within the Applicant’s original specification for “connectors” which extend from the anvil-facing side of the compensator and cover both the staple-forming surfaces (interpreted as the pockets-see 112(2nd para.) rejection below) and the areas between the staple forming surfaces. While there are several different embodiments within the specification in which nd para.) rejections below. 
Regarding Claim 33, lines 19-22 recite “said connector is attached to said surface of said anvil-facing side, wherein said connector is positioned…in order to overlay said staple-forming surfaces in alignment with said staple cavities and to overlay said areas adjacent to said staple-forming surfaces”. These limitations constitute new matter for essentially the same reasons as outlined above regarding Claim 25. Specifically there is not sufficient support for a connector attached and extending from the surface of the anvil facing side of the compensator and the same connector overlaying both the staple-forming surfaces (pockets) and the areas adjacent to the staple-forming surfaces. 
Regarding Claim 41, lines 19-23 recite “said connectors are attached to said surface of said anvil-facing side, wherein said connectors are positioned … in order to be positioned over said staple-forming surface portions which align with said staple cavities and in order to be positioned over said region in between said-staple forming surface portions,”.  These limitations constitute new matter for essentially the same reasons as outlined above regarding Claims 25 and 41. Specifically there is not sufficient support for connectors attached and extending from the surface of the anvil facing side of the compensator and the connectors overlaying both the staple-forming surfaces (pockets) and the areas adjacent to the staple-forming surfaces. 
Claims 26-28, 30-32, 34-36, and 40 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as the claims depend from one of the claims outlined above and therefore also comprise the limitations constituting new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28, 30-36, 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 25, lines 5-6 recite “said anvil comprises staple-forming surfaces and areas in between said staple-forming surfaces”. This limitation renders the claim indefinite as it is unclear as to what Applicant is attempting to refer to by “staple-forming surfaces” in view of the specification and the common meaning of “staple forming surface” in the art. For example, attention can be pointed to Paras. 0278 and 0280 of Applicant’s specification which explains “a staple forming undersurface, generally labeled as 22 that has a plurality of staple forming pockets 23 formed therein” and “the end effector 12 is manipulated to capture or clamp the target tissue between an upper face 36 of the staple cartridge 30 and the staple forming surface 22” (see Figures 1 and 1B-1D).  Therefore in view of the specification “the staple forming surface” is one surface which can comprise several “staple forming pockets”. However, the claimed language is inconsistent with the specification and therefore, the claim language is unclear in view of such inconsistency. For examination purposes, the “staple-forming surfaces” will be interpreted as the “staple forming pockets”, however, this is merely for examination and is an assumption but is not readily clear that this is the intended scope given the explanation above. Claims 33 and 41 recite essentially the same limitation and therefore are rendered indefinite for the same reasoning. 
Further regarding Claim 25, in view of the amendments and the rejections above, after further review, it is readily unclear as to what Applicant is attempting to encompass by the phrase “said connectors are positioned…to cover said staple-forming surfaces which are aligned with said staple cavities and to cover said areas in between said staple forming surfaces”. Specifically, in view of the lack of support and clarity in the specification (see rejections above), it is unclear as to what Applicant is attempting to encompass by the phrases “to cover said staple-forming surfaces” and “to cover said areas in between said staple forming surfaces”. It is unclear (1) as to what the term “cover” is intending to encompass, (2) whether the compensator is covering these areas/surfaces or if the connectors are covering these areas/surfaces, (3) if the connectors, it is unclear if this is merely a functional recitation, and is it intending to encompass that both the surfaces and areas are able to be covered simultaneously or individually. Given the manner in which the claim is drafted, the claim will be interpreted as the connectors are capable of covering the surfaces/areas when the compensator is attached to the anvil. Note the 102(b) rejection and 103(a) rejection below as the 102(b) rejection further interprets the claim as merely requiring the connectors to be able to cover the forming surfaces or areas therebetween individually and not simultaneously which is how it is interpreted in the 103 rejection.
Regarding Claims 30-31, the claims both recite “the tissue thickness compensator is configured to be attached to the staple-forming surface”. This limitation renders the claims indefinite as it is unclear if the singular “staple-forming surface” is intended to be referring to one of the “staple-forming surfaces” previously defined in Claim 25 or a different surface. 

Regarding Claim 33, lines 19-22 recite “said connector is attached to said surface of said anvil-facing side, wherein said connector is positioned…in order to overlay said staple-forming surfaces in alignment with said staple cavities and to overlay said areas adjacent to said staple-forming surfaces”. Similarly to claim 25, these limitations render the claim indefinite as it is unclear as to what Applicant is attempting to encompass by the “overlay” of both the areas and forming surfaces and whether or not the Applicant is referring to the connector overlaying the areas/surfaces or if Applicant is referring to the compensator. Even further, it is unclear as to how a single connector would be able to overlay both areas/surfaces. Therefore, Claim 33 is rendered indefinite. 
Further, after further review, Claims 34 and 36 are rendered indefinite by the limitations “said connector comprises at least one suction element” and “said connector comprises a plurality of hook fasteners”, respectively. These limitations render the respective claims indefinite as it is unclear as to how a single “connector” can readily comprise multiple connecting elements. 
Regarding Claim 41, lines 19-23 recite “said connectors are attached to said surface of said anvil-facing side, wherein said connectors are positioned … in order to be positioned over said staple-forming surface portions which align with said staple cavities and in order to be positioned over said region in between said-staple forming surface portions,”. Similarly to Claims 25 and 33, these limitations render the claim indefinite as it is unclear as to what Applicant is attempting to encompass by the phrase “positioned over” both the surfaces and region between the surfaces and whether or not the Applicant is referring to the connectors overlaying the areas/surfaces or if Applicant is referring to the compensator.
	Claims 26-28, 32, 35 and 40 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of claims outlined above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 25, 30-33, 40, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huitema (US PGPUB 2009/0206143-previously cited).

Regarding Claim 25, Huitema discloses a surgical end effector (14; Figures 1-4), comprising: 
a staple cartridge (322; Figures 22-24), comprising:
staple cavities (320; Figure 23) arranged in longitudinal rows (see Figure 23); and 
a plurality of staples stored within the staple cavities (320; see Para. 0092 describing the deployment of staples); 
an anvil (26; Figure 4) moveable relative to the staple cartridge (322; see Para. 0078), wherein the anvil (26) comprises a staple-forming surfaces (pockets 34 of anvil face 32; see Figure 10) and areas between the staple-forming surfaces (as shown in Figure 10; note that the different embodiments of Huitema each readily include an anvil with a staple forming surface but the anvil of Figure 4 and Figure 10 is merely used as for visualization as the anvil used with cartridge 322 must comprise such features; note the “anvil” referred to in Paras. 0091 and 0093); and 
a tissue thickness compensator (336; Figure 23), comprising: 
a length (as shown); 
a width (as shown); 
an anvil-facing side comprising a surface (note Para. 0093 which discloses the members 318 engage with anvil pockets and therefore, in that disclosed instance, 316 as shown in Figure 23 would be the surface of the anvil facing side); 
a tissue-facing side opposite the anvil-facing side (opposite of 316; see explanation above); 
a first lateral side (i.e. 308); 
a second lateral side (i.e. 310) opposite the first lateral side (308); 
a proximal end (as shown); 
a distal end (as shown); and 
a plurality of connectors (318) extending from the surface (316; see “NOTE” below) of the anvil-facing side of the tissue thickness compensator (336) towards the staple-forming surfaces (34) of the anvil (26; see Para. 0093 which discloses the members 318 being friction fit/press fit into the anvil pockets), 
wherein the connectors (318) are attached to the surface of the anvil-facing side (Paras. 0093-0094), wherein the connectors (318) are positioned along at least a portion of the length of the anvil-facing side and positioned intermediate the first lateral side, the second lateral side, the proximal end, and the distal end (as shown in Figures 23-24) in order to cover the staple-forming surfaces (34 of 32) which is aligned with the staple cavities (320; note that anvil pockets which members 318 are pressed/fit into is at least a portion of the forming surface 32 (See Para. 0078) of the anvil which must be aligned with the cavities in order for the stapler to function as disclosed) and to cover the areas between the staple forming surfaces (34; note that this is viewed as merely intended use and during positioning/attachment of the compensator, the connectors 318 are clearly capable of covering other areas; note the alternative 103 rejections below), and wherein the plurality of connectors (318) are configured to releasably secure the tissue thickness compensator (336) to the anvil without extending into the staple cavities (see Paras. 0091, 0093, 0094; note that given the embodiment wherein the connectors 318 are configured to engage with anvil pockets, these connectors would not readily extend into the staple cavities of the cartridge).  
Note: it must be mentioned that based on the disclosure of Paras. 0091, 0093 and 0094, the buttress 336 is clearly disclosed as alternatively being attached to the anvil instead of the cartridge via engagement of the members 318 into the anvil pockets instead of (or in addition to) the staple cavities. Therefore, the reference numbers of buttress 336 can be reasonably referenced with respect to the anvil (i.e. 316 can be viewed as the surface of the anvil facing side, etc.) instead of the cartridge which is as shown. 

Regarding Claim 30, Huitema discloses the tissue thickness compensator (336) is configured to be attached to the staple-forming surface (32, 34) along the length of the tissue thickness compensator (336; see Paras. 0091 and Para. 0093 and Figure 23 as it is clear that the compensator is attached along its length onto the forming surface via lips 312 and within the staple forming pockets via members 318).  

Regarding Claim 31, Huitema discloses the tissue thickness compensator (336) is configured to be attached to the staple-forming surface (32, 34) along the width of the tissue thickness compensator (336; see Paras. 0091 and Para. 0093 and Figure 23 as it is clear that the compensator is attached along its width onto the forming surface via members 318 which are positioned across the width thereof).  

Regarding Claim 32, Huitema discloses a firing element (268; Figure 19) configured to fire the staples from the staple cartridge (322) during a firing stroke (Para. 0090), wherein the tissue thickness compensator (336) is configured to remain secured to the anvil (26) during the firing stroke (see Para. 0093 as the members 318 are released as the staples are ejected and therefore, the members are progressively released throughout the firing stroke and therefore, the compensator is secured at least during at least part of the stroke).  


Regarding Claim 33, Huitema discloses a surgical end effector (14; Figures 1-4), comprising: 
a staple cartridge (322; Figures 22-24), comprising:
staple cavities (320; Figure 23) arranged in longitudinal rows (see Figure 23); and 
a plurality of staples stored within the staple cavities (320; see Para. 0092 describing the deployment of staples); 
an anvil (26; Figure 4) moveable relative to the staple cartridge (322; see Para. 0078), wherein the anvil (26) comprises a staple-forming surfaces (pockets 34 of anvil face 32; see Figure 10) and areas between the staple-forming surfaces (as shown in Figure 10; note that the different embodiments of Huitema each readily include an anvil with a staple forming surface but the anvil of Figure 4 and Figure 10 is merely used as for visualization as the anvil used with cartridge 322 must comprise such features; note the “anvil” referred to in Paras. 0091 and 0093); and 
a tissue thickness compensator (336; Figure 23), comprising: 
a length (as shown); 
a width (as shown); 
an anvil-facing side comprising a surface (note Para. 0093 which discloses the members 318 engage with anvil pockets and therefore, in that disclosed instance, 316 as shown in Figure 23 would be the surface of the anvil facing side); 
a tissue-facing side opposite the anvil-facing side (opposite of 316; see explanation above); 
a first lateral side (i.e. 308); 
a second lateral side (i.e. 310) opposite the first lateral side (308); 
a proximal end (as shown); 
a distal end (as shown); and
a connector (318; Figure 23) extending from the surface (316) of the anvil-facing side (see “NOTE” in Claim 25 above) of the tissue thickness compensator (336) towards the staple-forming surfaces (34; Figure 10) of the anvil (26), wherein the connector (318) is attached to the surface (316) of the anvil-facing side (as shown), wherein the connector (318) is positioned on the anvil-facing side intermediate the first lateral side, the second lateral side, the proximal end, and the distal end (as shown) in order to overlay the staple-forming surfaces (34) in alignment with the staple cavities (320; note that anvil pockets which members 318 are pressed/fit into is at least a portion of the forming surface 32 (See Para. 0078) of the anvil which must be aligned with the cavities in order for the stapler to function as disclosed) and to overlay the areas adjacent to the staple forming surfaces (34; note per Para. 0093-0094 the connectors are clearly capable of overlaying adjacent areas during positioning of the compensator and further it is noted that the connectors are press-fitted and therefore the portions of the connecters not in the pockets will protrude beyond the perimeter of the pockets and overlay adjacent areas), and wherein the connector (318) is configured to releasably secure the tissue thickness compensator (336) to the anvil (26) without extending into the staple cavities  (see Paras. 0091, 0093, 0094; note that given the embodiment wherein the connectors 318 are configured to engage with anvil pockets, these connectors would not readily extend into the staple cavities of the cartridge).  



Regarding Claim 40, Huitema discloses a firing element (268; Figure 19) configured to fire the staples from the staple cartridge (322) during a firing stroke (Para. 0090), wherein the tissue thickness compensator (336) is configured to remain secured to the anvil (26) during the firing stroke (see Para. 0093 as the members 318 are released as the staples are ejected and therefore, the members are progressively released throughout the firing stroke and therefore, the compensator is secured at least during at least part of the stroke).  

Regarding Claim 41, Huitema discloses a surgical end effector (14; Figures 1-4, comprising: 
a staple cartridge (322; Figures 22-24), comprising:
staple cavities (320; Figure 23) arranged in longitudinal rows (see Figure 23); and 
a plurality of staples stored within the staple cavities (320; see Para. 0092 describing the deployment of staples); 
an anvil (26; Figure 4) moveable relative to the staple cartridge (322; see Para. 0078), wherein the anvil (26) comprises a staple-forming surface portions (pockets 34 of anvil face 32; see Figure 10) and areas between the staple-forming surface portions (as shown in Figure 10; note that the different embodiments of Huitema each readily include an anvil with a staple forming surface but the anvil of Figure 4 and Figure 10 is merely used as for visualization as the anvil used with cartridge 322 must comprise such features; note the “anvil” referred to in Paras. 0091 and 0093); and 
an implantable layer assembly (336; Figure 23), comprising: 
a length (as shown); 
a width (as shown); 
an anvil-facing side comprising a surface (note Para. 0093 which discloses the members 318 engage with anvil pockets and therefore, in that disclosed instance, 316 as shown in Figure 23 can be the surface of the anvil facing side); 
a tissue-facing side opposite the anvil-facing side (opposite of 316; see explanation above); 
a first lateral side (i.e. 308); 
a second lateral side (i.e. 310) opposite the first lateral side (308); 
a proximal end (as shown); 
a distal end (as shown); and
a plurality of connectors (318; Figure 23) extending from the surface (316) of the anvil-facing side (see “NOTE” above in the rejection of Claim 25) of the implantable layer assembly (336) towards the staple-forming surface portions (34) of the anvil (26), wherein the connectors (318) are attached to the surface (316) of the anvil-facing side (see Para. 0093), wherein the connectors (318) are positioned along at least a portion of the length of the anvil-facing side and positioned intermediate the first lateral side, the second lateral side, the proximal end, and the distal end (see Figure 23 as members 318 clearly are positioned as claimed) in order to be positioned over the staple-forming surface portions (34 of 32) which align with the staple cavities (320; note that anvil pockets which members 318 are pressed/fit into is at least a portion of the forming surface 32 (See Para. 0078) of the anvil which must be aligned with the cavities in order for the stapler to function as disclosed) and in order to be positioned over the region between the staple-forming surface portions (34; note that this is viewed as merely intended use and during positioning/attachment of the compensator, the connectors 318 are clearly capable of covering these regions; also note that since the connectors are press fit into the pockets, the sections of the connectors that are not pressed into the pocket will inherently protrude beyond the perimeter of the pocket as it is pressed into the pocket), wherein the plurality of connectors (318) are configured to releasably secure the implantable layer assembly (336) to the anvil (26) without extending into the staple cavities  (see Paras. 0091, 0093, 0094; note that given the embodiment wherein the connectors 318 are configured to engage with anvil pockets, these connectors would not readily extend into the staple cavities of the cartridge).  

Claim 33 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Oray (US PGPUB 2006/0173470-newly cited).

Regarding Claim 33, Oray discloses a surgical end effector (46; Figure 2), comprising: 
a staple cartridge (within jaw 48; Para. 0037), comprising: 
staple cavities arranged in longitudinal rows and a plurality of staples stored in the staple cavities (see Para. 0037); 3 311369563.1Application Serial No. 15/800,713 Amendment dated December 16, 2021 
an anvil moveable (50) relative to the staple cartridge (of 48), wherein the anvil comprises staple-forming surfaces (pockets of “working surface”; see Para. 0037) and areas adjacent to the staple-forming surfaces (note that forming pockets corresponding the arrangement of staples must be present as this is a required structure for the stapler to operate as disclosed); and 
a tissue thickness compensator (100a), comprising: 
a length, a width, an anvil-facing side comprising a surface, a tissue-facing side opposite the anvil-facing side, a first lateral side, a second lateral side opposite the first lateral side, a proximal end, a distal end (as clearly shown in Figures 1-2); and 
a connector (pre-applied adhesive material 105) extending from the surface of the anvil-facing side of the tissue thickness compensator (100a; Para. 0037) towards the staple-forming surfaces of the anvil (50; see Para. 0037), wherein the connector (105) is attached to the surface of the anvil-facing side (Para. 0037), wherein the connector (105) is positioned on the anvil-facing side intermediate the first lateral side, the second lateral side, the proximal end, and the distal end (note as shown the connector/adhesive layer extends across a majority of the length and width of the reinforcing material) in order to overlay the staple-forming surfaces (of 50) in alignment with the staple cavities (of 48) and to overlay the areas adjacent to the staple-forming surfaces (of 50; note that the connector/adhesive will overlay essentially the entire anvil and hence will overlay the forming surfaces/pockets as well as the areas in between), and wherein the connector (105) is configured to releasably secure the tissue thickness compensator (100a) to the anvil (of 50a; see Para. 0035, 0039 which discloses the releasing of the compensator) without extending into the staple cavities (of 48; note that compensator 100a is intended to adhere to the anvil and not the cartridge and therefore the connector/adhesive will not extend into the staple cavities).





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 30-33, 40, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huitema (US PGPUB 2009/0206143-previously cited).

Regarding Claim 25, assuming a different interpretation of the “the connectors  are positioned … in order to cover said staple-forming surfaces which are aligned with the staple cavities and to cover said areas in between said staple forming surfaces” as requiring that the connecters are required to be able to cover both the staple-forming surfaces and areas in between said staple forming surfaces simultaneously, in which the Examiner does not concede to, attention can be brought to other portions of Huitema’s disclosure.
Huitema further discloses that the anvil can have further areas including slots or apertures in addition to the anvil pockets/staple-forming surfaces which also receive connectors/projections (see end of Paragraph 0094). Figures 25-26 also depict additional connectors (318’) on the outside portion of the compensator that do not engage with the staple cavities (320’) but instead engage additional slots similar to that disclosed in Paragraph. 0094. Therefore, Huitema clearly discloses an embodiment which includes connectors that cover both the staple-forming surfaces/pockets (34) and which cover areas outside of the pockets (34). Further attention can be brought to the embodiment of compensator (36’; Figure 10) of Figure 10 of Huitema which includes connectors (38) which cover areas adjacent to and disposed between staple-forming surfaces/pockets (34).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have arranged the connectors such that they cover both the staple-forming surfaces (as described in Paras. 0093 and 0094) and the areas between the staple-forming surfaces (34 as shown in Figure 10) because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either embodiment of Huitema because in either instance the compensator can be effectively releaseably retained on the anvil (See Paras. 0080, 0093 which mention releasably securing).
Therefore, it would have been an obvious matter of design choice to modify Huitema to obtain the invention as specified in the claim. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Therefore, it can be readily concluded that it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the compensator (336; Figures 23-24) to include further connectors (318), in addition to the connectors (318) that fit into the pockets (i.e. 34; Figure 10), that would be readily cover and be disposed in areas between the pockets/forming surfaces (34) as taught by the embodiment of Figure 10 which includes connectors (38) disposed in areas between the pockets (34).
Regarding Claims 30-32, refer to the 102 rejections above.

Regarding Claim 33, assuming the alternative interpretation that “wherein said connector is positioned…in order to overlay said staple-forming surfaces in alignment with said staple cavities and to overlay said areas adjacent to said staple-forming surfaces” is requiring that the connecter is required to be able to overlay both the staple-forming surfaces and areas adjacent to the staple forming surfaces simultaneously when attached to the anvil, in which the Examiner does not concede to, attention can be brought to other portions of Huitema’s disclosure.
Further, Huitema discloses that the anvil can have further areas including slots or apertures in addition to the anvil pockets/staple-forming surfaces which also receive connectors/projections (see end of Paragraph 0094). Figures 25-26 also depict additional retention members (318’) on the outside portion of the compensator that do not engage with the staple cavities (320’) are able to engage additional slots in areas adjacent to the staple cavities similar to that disclosed in Paragraph 0094 for the anvil. Therefore, Huitema clearly discloses an embodiment which includes connectors that can overlay both the staple-forming surfaces/pockets (34) and areas adjacent to the pockets/forming surfaces (34) simultaneously when connected to the anvil. 

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have arranged the connector such that it overlays both the staple-forming surfaces (as described in Paras. 0093 and 0094) and the adjacent areas of the staple-forming surfaces (34 as shown in Figure 10) because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either embodiment of Huitema because in either instance the compensator can be effectively releaseably retained on the anvil (See Paras. 0080, 0093 which mention releasably securing).
Therefore, it would have been an obvious matter of design choice to modify Huitema to obtain the invention as specified in the claim. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Therefore, it can be readily concluded that it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the compensator (336; Figures 23-24) to include connectors (318) that fit into the pockets (i.e. 34; Figure 10) and could readily overlay and be disposed in areas adjacent to the pockets/forming surfaces (34) as taught by the embodiment of Figures 25-26 which includes connectors (318’) disposed in areas adjacent the pockets (34).

Regarding Claim 40, see the 102 rejection above.

Regarding Claim 41, assuming the alternative interpretation that “wherein said connectors are positioned … in order to be positioned over said staple-forming surface portions which align with said staple cavities and in order to be positioned over said region in between said-staple forming surface portions” is requiring that the connecters are required to be able to be positioned over both the staple-forming surface portions and regions between the staple forming surfaces simultaneously when attached to the anvil, in which the Examiner does not concede to, attention can be brought to other portions of Huitema’s disclosure.
Further, Huitema discloses that the anvil can have further areas including slots or apertures in addition to the anvil pockets/staple-forming surfaces which also receive connectors/projections (see end of Paragraph 0094). Figures 25-26 also depict additional connectors (318’) on the outside portion of the compensator that do not engage with the staple cavities (320’) but instead engage additional slots similar to that disclosed in Paragraph. 0094. Therefore, Huitema clearly discloses an embodiment which includes connectors that cover both the staple-forming surfaces/pockets (34) and which cover areas outside of the pockets (34). Further attention can be brought to the embodiment of compensator (36’; Figure 10) of Figure 10 of Huitema which includes connectors (38) which cover regions between staple-forming surface portions/pockets (34).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have arranged the connectors such that they can be positioned over both the staple-forming surfaces (as described in Paras. 0093 and 0094) and the regions between the staple-forming surface portions (34 as shown in Figure 10) because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either embodiment of Huitema because in either instance the compensator can be effectively releaseably retained on the anvil (See Paras. 0080, 0093 which mention releasably securing).
Therefore, it would have been an obvious matter of design choice to modify Huitema to obtain the invention as specified in the claim. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Therefore, it can be readily concluded that it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the compensator (336; Figures 23-24) to include further connectors (318), in addition to the connectors (318) that fit into the pockets (i.e. 34; Figure 10), that would be readily cover and be disposed in areas between the pockets/forming surfaces (34) as taught by the embodiment of Figure 10 which includes connectors (38) disposed in areas between the pockets (34).

Claims 26 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huitema (US PGPUB 2009/0206143-previously cited), in view of Liddicoat (US PGPUB 2004/0193190-previously cited)
Regarding Claims 26 and 34, Huitema discloses and/or renders obvious essentially all elements of the claimed invention including the features of Claims 25 and 33 (which Claims 26 and 34 depend from) but fails to explicitly disclose the plurality of connectors/connector comprises at least one suction element.
Attention can be brought to the teachings of Liddicoat which includes a surgical apparatus (105; Figure 15) comprising end effector (120; Figure 15) which comprises two members (125, 130) pivotable relative to one another to receive tissue therebetween wherein an intermediate layer (145) is attached to the members (125, 130; Para. 0098) wherein the intermediate layer (145) comprises micro-suction/suction elements (160; Para. 0098).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Huitema such that the connectors of the buttress include suction elements as taught by Liddicoat. By modifying Huitema in such a manner, the buttress/compensator/layer can be properly aligned and maintained with the anvil throughout operation and positioning of the end effector.
Claims 27, 28, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huitema (US PGPUB 2009/0206143-previously cited), in view of Hodgkinson (US PGPUB 2012/0228360-previously cited)
Regarding Claims 27, 28, 35, and 36, Huitema discloses and/or renders obvious essentially all elements of the claimed invention but fails to explicitly disclose the anvil comprises a plurality of loop fasteners configured to secure the tissue thickness compensator to the anvil and the connector/connectors comprises a plurality of hook fasteners configured to engage the loop fasteners.
Attention can be brought to the teachings of Hodgkinson which includes an end effector (100; Figure 9) comprising an anvil (130; Figure 11) comprising a plurality of loop fasteners (137; see Figures 10-13) configured to secure the tissue thickness compensator (150) to the anvil (130) and the tissue thickness compensator (150) comprises a plurality of hook fasteners (135) configured to engage the loop fasteners (Paras. 0059, 0080 disclose the hooks or loops can be on the compensator/buttress or the jaws).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Huitema to include a hook and loop fastening system between the compensator/implantable layer and the anvil jaw as taught by Hodgkinson in addition or in replacement of some of the connectors of Huitema as modifying Huitema in this manner will allow for a more reliable separation while still being reliably secured as taught by Hodgkinson (see Paras. 0006-0007).




Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments on Pages 7-8 of “REMARKS” that:

    PNG
    media_image1.png
    153
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    567
    594
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    229
    588
    media_image3.png
    Greyscale

Examiner respectfully asserts that Huitema can be reasonably viewed as both anticipating and/or rendering obvious the claimed inventions of Claims 25, 33 and 41 given the different interpretations of the claimed limitations (See the 112 rejections above). It is noted that although Figures 22-24 are depicting the compensator (336) being attached to the cartridge, Paragraph 0091 explicitly states “a piece of buttress material, such as buttress material 336, can be configured to be snap-fit to at least one of staple cartridge 322 and/or an anvil (not illustrated) to releasably retain the piece of buttress material within the end effector” which is clearly providing sufficient disclosure that the buttress (336) is also for connecting to the anvil and further Paragraph 0093 recites “member 318 can extend from buttress material 336 in a direction which is perpendicular or transverse to surface 316.  In various embodiments, member 318 can be engaged with one of staple cavity 320, and/or an anvil pocket, in a friction-fit or press-fit manner to releasably retain the piece of buttress material to one of the staple cartridge and the anvil” which further discloses the buttress being attached to/engage in the anvil pockets which is part of the anvil’s staple-forming surface and even further Para. 0094 mentions “staple cartridge and/or anvil can include slots or apertures therein in addition to the staple cavities of the staple cartridge and the anvil pockets of the anvil for receiving projections, or retaining members, extending from a piece of buttress material”  which provides further disclosure that the buttress/compensator can use connectors to attach to other portions of the anvil surface. Therefore, it is clear that Huitema discloses a compensator with connectors used to connect to the anvil surface. 
Further it must be noted that the claim does not recite that “the connectors” “are configured to attach to the anvil surface in its entirety” as argued. The claims merely require that the connector/connectors are configured to releasably secure the compensator to the anvil without extending into the staple cavities (of the cartridge). 
Lastly, it must also be noted that the language pertaining to the connector/connectors “to cover” or “overlay” or “positioned over” the staple-forming surfaces and the areas adjacent or in between thereof, renders the claimed scope confusing and indefinite and difficult to make comparisons between the claimed invention and the prior art as the intended scope is unclear (See the 112 rejections above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Olson (USP 7,967,179) discloses sutures used to attach a compensator to an anvil.
-Hamilton (USP 6,325,810) discloses an adhesive layer similar to that of Oray (in rejections above).
-McKean (USP 5,542,594) and Huell (USP 8,899,464) disclose different compensator connections.
-Shah (US PGPUB 2011/0087279) discloses sutures that can be interpreted as connectors for attaching the compensator to the anvil.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/7/2022